FILED
                           NOT FOR PUBLICATION
                                                                             MAY 2 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


N.F., a minor, by and through his guardian       No. 21-15781
ad litem Melanie Flyte,
                                                 D.C. No. 4:19-cv-02453-KAW
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

ANTIOCH UNIFIED SCHOOL
DISTRICT, A Local Educational Agency,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Kandis A. Westmore, Magistrate Judge, Presiding

                       Argued and Submitted April 13, 2022
                            San Francisco, California

Before: SILER,** W. FLETCHER, and M. SMITH, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Petitioner N.F. appeals from the district court’s grant of summary judgment

in favor of the Antioch Unified School District (“AUSD”). We have jurisdiction

under 28 U.S.C. § 1291.

      N.F. is an elementary school student who resided at all relevant times in the

boundaries of AUSD. In May 2018, N.F. filed a due process hearing request with

the Office of Administrative Hearings (“OAH”) and named AUSD as the

respondent. After four days of hearings and reviewing the evidence presented, the

Administrative Law Judge (“ALJ”) found in favor of AUSD on all the issues raised

by N.F. N.F. filed an action seeking review of the ALJ’s decision in the Northern

District of California. The district court denied N.F.’s motion for summary

judgment and granted AUSD’s cross-motion for summary judgment. N.F. timely

appealed.

      We review the district court’s findings of fact for clear error, and we review

questions of law and mixed questions of fact and law de novo. N.B. v. Hellgate

Elementary Sch. Dist. ex rel. Bd. of Dirs., 541 F.3d 1202, 1207 (9th Cir. 2008).

We accord administrative rulings in Individuals with Disabilities Education Act

(“IDEA”) cases “due weight,” Bd. Of Educ. v. Rowley, 458 U.S. 176, 206 (1982),

with greater deference given where the findings are “thorough and careful,” R.B. ex




                                          2
rel. F.B. v. Napa Valley Unified Sch. Dist., 496 F.3d 932, 942 (9th Cir. 2007). The

ALJ’s thorough and careful decision in this case is entitled to substantial deference.

      1. In 2016, Dr. Valerie Lopes assessed N.F. and concluded that he did not

meet the California eligibility criteria for autism. N.F. contends that AUSD’s

failure to provide the testing protocols underlying Lopes’s assessment violated

IDEA and the California Education Code by interfering with his ability to show

that the assessment was not legally compliant. We agree with the ALJ’s finding

that this argument was not properly raised because N.F. did not plead this issue in

his complaint to OAH. N.F. made this argument for the first time in his closing

brief before the ALJ.

      2. On appeal before us, N.F. also contends that AUSD violated IDEA by

failing to timely review N.F.’s behavior intervention plan (“BIP”). This issue is

raised for the first time on appeal. Before the ALJ and district court, N.F. argued

only that AUSD failed to timely convene Individualized Education Program

(“IEP”) meetings to discuss his BIP. “Ordinarily, an appellate court will not hear

an issue raised for the first time on appeal.” Kaass L. v. Wells Fargo Bank, N.A.,

799 F.3d 1290, 1293 (9th Cir. 2015) (quoting Cornhusker Cas. Ins. Co. v.

Kachman, 553 F.3d 1187, 1191 (9th Cir. 2009)). We therefore do not consider the

issue as it is newly stated on appeal.


                                          3
      Even if we were to consider the issue as it was raised below, the record does

not support N.F.’s contention that AUSD committed a procedural violation.

AUSD convened multiple meetings with the express purpose of discussing and

revising N.F.’s BIP.

      3. N.F. contends that AUSD violated IDEA by conducting a manifestation

determination review meeting (“MDR”) on January 18, 2018, without providing

his parents timely notice of the meeting and without his parents’ consent. Even if

AUSD committed a procedural violation, that violation is not actionable if it did

not deprive N.F. of a free appropriate public education (“FAPE”). See Amanda J.

ex rel. Annette J. v. Clark Cnty. Sch. Dist., 267 F.3d 877, 892 (9th Cir. 2001)

(explaining that “[t]echnical deviations” do not render an IEP invalid). At the

January 18 MDR, AUSD concluded that N.F.’s behaviors were a manifestation of

N.F.’s disability. This conclusion meant that no disciplinary action would be taken

against N.F. N.F.’s educational placement was not changed as a result of the

MDR. Because the MDR did not affect either the educational opportunities or

placement of N.F., it did not deprive him of a FAPE.

      AFFIRMED.




                                          4